— Order, Supreme Court, New York County, entered November 1, 1978, which, inter alia, denied plaintiffs motion to consolidate an action pending in Queens County with the instant action, unanimously modified, on the law and in the exercise of justice, without costs or disbursements, to the extent of ordering a joint trial of the within action, as already consolidated, with the Queens action, with the trial to be held in Queens County, and except, as thus modified, affirmed. While, as Special Term correctly held, this is not a matter for consolidation with the conversion action pending in Queens County, we are of the view that the issues involved in both actions are ideally suited for resolution at a joint trial and exercise our discretion accordingly. (See Roseman v Weisman, 36 AD2d 587; Padilla v Greyhound Lines, 29 AD2d 495.) Settle order. Concur — Murphy, P. J., Kupferman, Birns, Sandler and Sullivan, JJ.